Citation Nr: 0901952	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1969.  



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 VA Form 9, the appellant asserted that he 
was unable to work due to service-connected disability, to 
include service-connected post-traumatic stress disorder 
(PTSD), and diabetes mellitus, type II, with peripheral 
neuropathy.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  In that 
regard, the Board notes that the January 2007 rating decision 
reflects that PTSD is rated as 50 percent disabling, diabetes 
mellitus is rated as 20 percent disabling, peripheral 
neuropathy of the right lower extremity rated as 10 percent 
disabling, and peripheral neuropathy of the left lower 
extremity rated as 10 percent disabling.  The appellant has a 
combined evaluation of 70 percent, from June 2006, and thus, 
the schedular criteria for a TDIU have been met.  Thus, the 
questions in this case is whether the appellant's service-
connected disabilities, in and of themselves, are of such 
severity as to preclude participation in all forms of 
substantially gainful employment.  

The Board also notes that, "Substantially gainful employment" 
is that employment "which is ordinarily followed by the non-
disabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 


resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
As further provided by 38 C.F.R. § 4.16(a), "Marginal 
employment shall not be considered substantially gainful 
employment."  

In that regard, the Board notes that a July 2001 Social 
Security Administration (SSA) determination reflects that the 
appellant is unable to work due primarily to arthritis and 
secondarily due to ankylosing spondylitis.  On VA examination 
in January 2007, balance problems were attributed to a back 
disorder, not service-connected peripheral neuropathy.  A 
January 2007 rating decision reflects that service connection 
for arthritis of the spine has not been established.  In 
light of the circumstances in this case, the Board finds that 
further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion in regard to 
the appellant's employability, in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the appellant's service-connected 
disabilities result in his inability to 
obtain and retain substantially gainful 
employment?  

2.  In light of the above, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


